Citation Nr: 0412439	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  01-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease.

2.  Entitlement to a rating in excess of 10 percent for 
essential hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The Board 
notes that the veteran was initially assigned a 30 percent 
rating for hypertension only.  By rating decision dated in 
November 2003, the RO recharacterized the issue as 
hypertension at 10 percent disabling, and separately rated 
coronary artery disease as 30 percent disabling. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's coronary artery disease is manifested by 
subjective complaints of shortness of breath and chest pain.

3.  Objective findings of the veteran's coronary artery 
disease include normal sinus rhythm, clear lungs, ejection 
fractions between 60 and 80 percent, and a workload of 5.7 
METS.

4.  There is no objective clinical evidence of acute 
congestive heart failure, a workload of between 3 and 5 METs, 
or an ejection fraction of 30 to 50 percent. 

5.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 at any time during the 
appeal period.  His systolic pressure has not been 
predominantly 200 or more during any pertinent period.

6.  The Board denied service connection for a kidney disorder 
by decision dated in April 1999.   

7.  The Board's April 1999 decision represents the last final 
disallowance of entitlement to service connection for a 
kidney disorder on any basis.  

8.  The information and evidence received from the veteran 
subsequent to the Board's April 1999 decision does not bear 
directly or substantively on the issue under appeal, is not 
so significant that it must be considered, and does not 
contribute to a more complete picture of the circumstances 
surrounding the basis of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for essential hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, DC 7101 (2003).

3.  The evidence received subsequent to the Board's April 
1999 decision denying service connection for a kidney 
disorder is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2003); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that he is entitled to 
higher ratings for coronary artery disease and for 
hypertension.  He further asserts that he has submitted new 
and material evidence and the claim for a kidney disorder 
should be reopened.

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

Increased Rating for Coronary Artery Disease

The RO has rated the veteran's cardiovascular disability 
under DC 7005.  Under DC 7005, a 30 percent evaluation may be 
assigned when a workload of greater than 5 METs (metabolic 
equivalent units) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  The cardiovascular disability will 
be rated 60 percent when there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted with chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 

In this case, the Board finds that the evidence supports no 
more than the currently-assigned 30 percent evaluation.  
Specifically, the evidence reveals that a June 2000 
echocardiogram showed an ejection fraction of 80 percent.  
Further, a June 2000 thallium study found an ejection 
fraction of 64 percent.  Despite the apparent differences 
between the two tests conducted in the same month, neither 
result supports a higher than 30 percent rating.  As noted 
above, a 60 percent rating is warranted with, among other 
things, an ejection fraction between 30 to 50 percent.  Both 
the tests performed in June 2000 reflected an ejection 
fraction well above 50 percent.

A more recent echocardiogram dated in March 2002 indicated an 
ejection fraction of 65 percent.  A March 2002 cardiac 
catheterization, the most invasive of the procedures, showed 
an ejection fraction of 60 percent.  Both tests are 
consistent with a 30 percent rating but not the higher 60 
percent rating.  Therefore, the Board finds that a higher 
rating is not warranted based on ejection fraction results 
from any of the diagnostic studies.

Next, a higher rating may be warranted with a workload of 
greater than 3 METS but less than 5 METS.  In a December 2002 
exercise tolerance test, the veteran's workload was reported 
as 5.7 METS.  This evidence is consistent with a 30 percent 
rating (requiring a workload of greater than 5 METS but not 
greater than 7 METS) but not a 60 percent rating (requiring a 
workload of greater than 3 METS but not greater than 5 METS).

Further, a higher rating will be assigned with more than one 
episode of acute congestive heart failure in the past year.  
In this case, the medical evidence, including outpatient 
treatment reports and private medical records, fails to show 
any episodes of acute congestive heart failure.  
Specifically, in the November 2002 VA examination report, he 
denied a past history of congestive heart failure.  Moreover, 
while he complained of shortness of breath, there was no 
evidence of edema of the extremities and the lungs were 
clear.  Outpatient treatment records are also negative for 
complaints of, treatment for, or diagnosis of congestive 
heart failure.  This is consistent with private medical 
records reflecting an absence of peripheral edema and clear 
lung sounds.  As congestive heart failure has not been 
diagnosed, there is no basis for a higher rating for coronary 
artery disease.

Increased Rating for Essential Hypertension

The Board rated the veteran's hypertension under DC 7101.  
Under DC 7101, a 10 percent evaluation will be assigned when 
hypertensive vascular disease is manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure of 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  If the diastolic 
pressure is predominantly 110 or more, or the systolic 
pressure is predominantly 200 or more, a 20 percent 
evaluation is assigned.  For a diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  For a diastolic pressure predominantly 130 or 
more, a 60 percent evaluation is assigned.

In this case, a review of the claims file reflect blood 
pressure readings in the 130-160/70-80 range, consistent with 
a 10 percent rating but no more.  As examples, in a May 2000 
VA examination report, the veteran's blood pressure was 
142/74.  In June 2000, it was 139/80 (averaged two readings).  
In a September 2000 outpatient treatment note, he indicated 
that he periodically checked his blood pressure at Walgreen's 
and stated that it was "usually fine."  In a January 2001 
outpatient treatment note it was recorded at 146/68.  In 
March and April 2002, his blood pressure was reported as 
160/70 and 150/70, respectively.  In August 2002, it was 
130/64.  At the time of a December 2002 exercise tolerance 
test, it was recorded at 164/80.  These representative blood 
pressure readings from the veteran's claims file are 
consistent with a 10 percent disability rating, but no more.

As noted above, a 20 percent rating essentially requires 
diastolic pressures predominantly greater than 110 or 
systolic pressures predominantly greater than 200.  In this 
case, there is no evidence that the veteran's diastolic 
pressures have ever been greater than 110 on any occasion, 
nor have his systolic readings ever been greater than 200.  
Therefore, there is no basis for a 20 percent rating.

The Board has carefully reviewed the veteran's written 
statements that his disabilities are worse than currently 
evaluated.  His statements are probative of symptomatology.  
However, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.   Therefore, 
based on a review of all the evidence of record, the Board 
finds that the current ratings are appropriate.  

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's service-connected disabilities 
warrant no more than the currently-assigned ratings.

New and Material Evidence Claim

When a veteran seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2003).  In 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the veteran's claim (filed in April 2001).

Historically, the Board denied a claim for a kidney disorder 
by decision dated in April 1999.  The Board reviewed the 
veteran's service medical records, including evidence of a 
hospitalization for glomerulonephritis but a follow-up 
diagnosis of no organic disease of the kidneys and a normal 
separation examination, a 1955 post-discharge VA examination 
reflecting a diagnosis of no genitourinary disease, a 1967 
hospitalization for evaluation and observation finding no 
chronic glomerulonephritis, a 1981 hospitalization for 
diabetes mellitus and hypertension, VA outpatient treatment 
records dated in 1983 and 1984 reflecting treatment for 
hypertension and prostatitis, a 1985 hospitalization showing 
diagnoses of diabetes mellitus, "possible" remote 
glomerulonephritis, and hypertension, 1988 outpatient 
treatment records with complaints of hypertension and 
arthritis, a 1988 VA examination noting adult-onset diabetes, 
and a 1989 private medical report indicating that the 
veteran's nephritis in service may have caused slight damage 
to his kidneys since the changes in his kidney functions had 
persisted since that time.  

The Board concluded that the additional records submitted 
since a prior (1967) Board decision denying the claim for a 
kidney disorder did not contain sufficient evidence to 
establish entitlement to service connection for chronic 
glomerulonephritis. 

In April 2001, the veteran filed the current claim.  He 
maintained that he was hospitalized for nephritis during 
military service and asked that the records be pulled for 
verification.  At a personal hearing in October 2001 on 
another issue, he maintained that his kidney problems were 
related to his blood pressure.  He acknowledged that he had 
not received any treatment for kidney problems and admitted 
that he had not been diagnosed with any type of kidney 
disease.

Except for the veteran's assertion of a relationship between 
military service and kidney disease, there has been no 
evidence submitted in support of his claim.  Specifically, 
treatment records, including VA outpatient treatment records 
and private treatment records, have been received since the 
April 1999 Board denial.  These records show treatment for a 
variety of medical conditions, including foot problems, 
prostate problems, peripheral vascular disease, urethral 
discharge, gastroesophageal reflux, hypertension, coronary 
artery disease, and diabetes.  The only reference to kidney 
disease is an outpatient treatment note showing a history of 
mild renal insufficiency.

Notwithstanding the submission of these multiple medical 
records, the Board finds that, although the evidence is new 
as it was not previously considered, it is not probative as 
it does not establish the presence of a chronic kidney 
disorder or the critical relationship between the veteran's 
kidney complaints and his military service many years 
previously.  There is simply no competent medical evidence of 
record which establishes the presence of a chronic kidney 
disorder or which suggests a medical nexus between his 
current complaints and military service.

Next, the veteran submitted duplicative service medical 
records, including a December 1953 hospitalization record 
reflecting that he was treated for orthostatic albuminuria 
but that there was no organic disease of his kidneys.  
Despite the submission of duplicative service medical 
records, this Board finds that the April 1999 Board decision 
had considered the veteran's service medical records at the 
time of the denial.  Accordingly, the Board finds that this 
evidence is duplicative of evidence previously considered and 
is, therefore, not "new" as required under the applicable 
statutory and regulatory provision.

The Board has also considered the various written statements 
submitted by the veteran and his sworn testimony in October 
2001.  His assertion that kidney disease started in service 
is the same argument that he has maintained all along and it 
does not contribute to a more complete picture of the 
circumstances surrounding the origin of his claimed 
condition.  He also contends that there is a relationship 
between his kidney disease and hypertension.  However, 
inasmuch as there is no competent medical evidence of the 
presence of a chronic kidney disorder, there is no basis to 
reopen.

In denying the appellant's claims, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In March 2001 (for hypertension/cardiovascular) and June 2001 
(for kidney disease), the RO notified the veteran about his 
rights under the VCAA and informed him of what evidence he 
needed to submit in support of his claims.  He was told what 
evidence had been considered, where to send the evidence, and 
that VA would help him obtain evidence.  In April 2001, the 
RO provided him with a Supplemental Statement of the Case 
which set forth all pertinent regulations, and also included 
the new duty to assist provisions of 38 C.F.R. § 3.159.  He 
has also undergone two VA examinations specifically to 
address the issues on appeal, and VA and private medical 
evidence has been associated with the claims file.  In 
addition, he offered personal testimony at a hearing before 
the RO in October 2001.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

With respect to the claims for hypertension (and subsequently 
cardiovascular disease), the Veteran's Claims Court decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

Of note, the initial rating decision was issued in July 2000 
(with a subsequent rating in November 2003).  Only after that 
initial rating action was promulgated did the AOJ, in March 
2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Veterans Claims Court did not address 
whether, and, if so, how, the Secretary could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Veterans Claims Court in Pelegrini found, on the one 
hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 422.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a Statement of the Case (SOC) was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.   
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

With respect to the claim for new and material evidence, 
which was on a different time-track, the VCAA notice was 
provided prior to the initial rating action.  However, 
although the VCAA notice letter does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim for new and material evidence.  He 
was informed of his due process rights by letter dated in 
June 2001.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for coronary artery disease is denied.

The claim for entitlement to a rating in excess of 10 percent 
for essential hypertension is denied.

New and material evidence having not been submitted, the 
claim to reopen a claim of entitlement to service connection 
for a kidney disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



